DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21, 22, 25, 26, 27, 28, 29, 30, 31, 32 are objected to because of the following informalities:  It is suggested that “EFD” be amended to “electronic fluid dispenser” in order to enhance the clarity of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Elonen (U.S. Publication 2003/0192661) in view of Pfetzer (U.S. Publication 2008/0219839). 
Regarding claim 21, a system for enhancing a marker material (figure 1, the mixing system is considered capable of enhancing a marker material), the system comprising: a transfer apparatus configured to receive a marker material and a selected amount of air (item 19 is considered reading on a transfer apparatus since material can be moved from item 19 downstream of item 19), a first FD coupled to a first end of the transfer apparatus (pump 17 is considered reading on an FD, which would inherently require a source of power ); and a second FD coupled to a second end of the transfer apparatus (pump 22 is considered reading on FD which would inherently require a source of power). Regarding claim 22, Elonen teaches the first end of the transfer apparatus includes a first opening to which the first FD is coupled (opening of item 19 through which pump 17 feeds) and the second end of the transfer apparatus includes a second opening opposite the first opening, the second EFD being coupled to the second opening (opening of item 19 through which material feeds to item 22).
Regarding claims 21 and 22, Elonen is silent to the power source of the pumps. 
Regarding claims 21 and 22, Pfetzer teaches pumps powered by electric motors (paragraph 3). 
It would have been obvious to one of ordinary skill in the art to modify the pumps of Elonen with the electric motor of Pfetzer to reduce axial displacement, and avoid tolerance problems (see Pfetzer paragraph 3).

Allowable Subject Matter
23-32 are objected to but would be objected to if written in independent form and if the objections above are overcome. 
Regarding claim 23, the prior art does not teach or fairly suggest a system for enhancing a marker material with the EFD configuration and the two syringe configuration. 
Regarding claim 25, the prior art does not teach or fairly suggest a system for enhancing a marker material with the EFD configuration and the processor configuration. 
Regarding claim 26, the prior art does not teach a system for aerating a marker material with the first EFD configured to drive the marker material from the first portion to the second portion, the second EFD configured to drive at least a portion of the marker material from the second portion to the first portion and the controller. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774